I concur. Here, by its decision, the trial court on conflicting evidence found as a fact that the shock was not sufficiently *Page 575 
unexpected to constitute an accident. The evidence was sufficient to support such a finding and probably was sufficient to support a contrary finding.
As pointed out by Mr. Justice Wolfe this case is distinguishable on its facts from Handley v. Mutual Life Ins.Co., 106 Utah 184, 147 P.2d 319, 152 A.L.R. 1278, where death was caused by a blood clot which formed unexpectedly behind the site of the operation. In that case the degree of unexpectedness was much greater than here. There also was a definite unexpected physical change, i.e., the forming of the blood clot, which in turn clogged the blood passage and caused death. Thus, we have an injury (the clogging of the blood passage) caused by accident (the unexpected forming of the blood clot). Here there was no known unexpected physical change which caused death. The unexpected event was the fact that the man died. Shock is more in the nature of a disease or of complete physical exhaustion or debilitation. In this case it probably cannot be said, strictly speaking, that we have death by accident. If an accident at all, it would be more in the nature of an accidental death. However, the Handley case was probably decided on the theory that it was an accidental death, not death by accident.
While the Handley case can be distinguished from this case on the ground that there an unexpected, distinct physical change preceded and caused the injury and death, and that here the shock which caused it is more in the nature of a disease, symptomatized by complete exhaustion and debilitation, the case of Richards
v. Standard Accident Ins. Co., 58 Utah 622, 200 P. 1017, 17 A.L.R. 1183, is not so distinguishable. In that case Richards, who carried an insurance policy with a clause similar to the one here involved, died from sunstroke. In the opinion affirming a judgment on that policy in favor of his beneficiary we conceded that medical science as well as many courts classified sunstroke as a disease, and that there was no known unexpected change which in turn caused the death. We, however, *Page 576 
held that the ordinary person in buying such a policy would consider, if he were killed by a sunstroke it would be as much an accident as if he were struck by lightning, and that he would not make the fine distinction between accidental death and death by accidental means and therefore the policy should be construed to mean what such person would think it meant.
The fact that a person is injured or killed by a disease does not necessarily preclude an accidental cause. This court has repeatedly recognized this in Workmen's Compensation cases. SeeAndreason v. Industrial Commission, 98 Utah 551,100 P.2d 202; Henderson v. Industrial Commission, 80 Utah 316,15 P.2d 302.